Citation Nr: 1721211	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of traumatic brain injury (TBI) prior to August 15, 2013, and in excess of 10 percent thereafter. 

2.  Entitlement to an initial compensable disability rating for tension headaches associated with residuals of TBI. 

3.  Entitlement to an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo associated with residuals of TBI. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970 and served in the National Guard from March 1983 to September 1998.  He is the recipient of the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, granted service connection and assigned a noncompensable rating for residuals of TBI.  

The appeal was previously remanded in November 2014 to afford the Veteran an examination to determine the severity of his TBI residuals.  An examination was completed in March 2015 and new VA treatment records were associated with the file.  

In August 2015, the Veteran was granted an increased evaluation of 10 percent for residuals of TBI.  Additionally, he was separately assigned a noncompensable rating for headaches associated with residuals of TBI, and a 10 percent rating for benign paroxysmal positional vertigo associated with TBI, both assignments effective from August 15, 2013.  See August 2015 Rating Decision Code Sheet.  These matters have properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected TBI residuals meet a level of impairment of "1" for the memory, attention, concentration, and executive function facet, and are manifested by complaints of mild memory loss, attention, concentration, or executive function, without objective evidence on testing.

2.  From the date of the claim for service connection for residuals of a TBI, March 29, 2010, the Veteran has experienced headaches that are manifested by less frequent attacks that are not characteristic prostrating attacks and do not average one in two months over the last several months. 

3.  Since August 15, 2013, the Veteran's vertigo is manifested by episodes of dizziness, but not occasional staggering.


CONCLUSIONS OF LAW

1.  Prior to August 15, 2013, the criteria for the assignment of a 10 percent rating, but no higher, for residuals of TBI have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2016).

2.  From August 15, 2013, the criteria for the assignment of a rating in excess of 10 percent for residuals of TBI have not been met or approximated.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2016).

3.  For the entire period on appeal (from March 29, 2010) the criteria for the assignment of a separate compensable rating for headaches have not been met or approximated.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2016).

4.  From August 15, 2013, the criteria for an evaluation in excess of 10 percent for vertigo have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87, Diagnostic Code 6204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with regard to the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In correspondence dated April 2010, VA satisfied its duty to notify.  The Board additionally notes that the Veteran's claims arise from his disagreement with the initial evaluation of his service-connected residuals of TBI.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service records and VA medical records are in the claims file.  As directed in the November 2014 Board remand, the RO associated with the record all VA treatment records from March 2010 to December 2014.  The record does not indicate the existence of, nor has the Veteran identified, any outstanding medical records.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  

With respect to increased rating claims, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in April 2011, August 2013, and March 2015.  The examinations discussed clinical findings; the Veteran's reported history as necessary to rate the disability under the applicable rating criteria; and the impact of the disabilities on his daily living.  They are thorough, supported by other evidence of record and, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2016).  The Veteran withdrew his request to present testimony before a Veterans' Law Judge in correspondence dated August 2014.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Diagnostic Code 8045 of the Rating Schedule states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of a TBI Not Otherwise Classified" table.  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a TBI Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of Ratings-Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Of particular relevance to this case is the memory, attention, concentration, and executive functions facet.  A level of impairment of "0" is assigned for evidence of no complaints of impairment of memory, attention, concentration, or executive functions.  A level of impairment of "1" is assigned for evidence of a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A level of impairment of "2" is assigned for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A level of impairment of "3" is assigned for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A "total" level of impairment is assigned for objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose TBI residuals are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review the Veteran's disability rating to determine whether he or she may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable.  

Also for consideration are the criteria for migraine headaches provided in Diagnostic Code 8100 and for peripheral vestibular disorders under Diagnostic Code 6204.  With respect to peripheral vestibular disorders, a 10 percent rating is assigned for occasional dizziness; and a 30 percent rating is assigned for dizziness and occasional staggering.  With respect to migraines, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Pyramiding, known as the evaluation of the same disability or same manifestation under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2016). 
Analysis

TBI 

The Veteran maintains that he is entitled to a compensable initial evaluation for service-connected residuals of TBI prior to August 15, 2013, and in excess of 10 percent thereafter.  

The Veteran is currently assigned a noncompensable rating prior to August 15, 2013, and a 10 percent rating from August 15, 2013.  He is also separately assigned a 10 percent rating from August 15, 2013 for paroxysmal positional vertigo associated with residuals of TBI; and assigned a non-compensable rating from August 15, 2013 for tension headaches associated with residuals of TBI.  See March 2015 Rating Decision.

The Veteran's current claim for residuals of TBI was received on March 29, 2010.  In a July 2010 VA examination for hearing loss, the Veteran reported that he had a concussion five years prior when he fell on his head during a parachute jump.  He endorsed having dizziness after the concussion, but "not in years."  In a subsequent July 2010 VA treatment record, the Veteran again reported a history of dizziness and described that the dizziness occurred secondary to medications taken for a non-service-connected condition.  No further mention of dizziness was noted until August 2013.

In an April 2011 VA examination, the Veteran was noted to have moderate, but non-debilitating headaches for approximately six hours every other month.  The Veteran endorsed occasional nausea, emesis, throbbing sensation, photophobia, and worsening memory.  The Veteran denied a history of dizziness or vertigo.  He was noted to be ambulatory.  Upon examination, the examiner noted: a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing; normal judgement; routinely appropriate social interaction; always oriented to person, time, place, and situation; normal motor activity; normal visual spatial orientation; one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; ability to communicate by spoken and written language and to comprehend spoken and written language; and subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other relationships.  The examiner opined that the Veteran's memory symptoms are less likely than not attributable to TBI because a worsening in the past one or two years would not be an expected consequence of a mild TBI.  Reflex and motor exam findings were normal.  

In an August 2011 lay statement, the Veteran reported that he experienced headaches from time to time.  He additionally stated that he was treated at Westerly Hospital in 2007 and was told that he had migraines that caused blind spots and temporary loss of memory. 

In an August 2013 VA treatment record, the Veteran was assessed with positional vertigo.  Specifically, he stated that in the previous six months, he experienced dizziness and a spinning sensation when sitting up in the morning or lying down in bed at night.  He also reported that working on his back results in a staggering gait lasting more than 20 seconds, that he did not get light-headed or pre-syncopal, and that he has never fallen. 

The Veteran was also afforded an examination in August 2013.  The Veteran reported symptoms of dizziness and vertigo; memory loss such as forgetting dates and names; and mild headaches that occurred twice a month.  Upon examination, the examiner noted: a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing; normal judgement; routinely appropriate social interaction; always oriented to person, time, place, and situation; normal motor activity; normal visual spatial orientation; no neurobehavioral effects; ability to communicate by spoken and written language and to comprehend spoken and written language; and subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other relationships.  With respect to subjective symptoms, the examiner noted headaches, dizziness/vertigo, and tinnitus.  Vertigo was noted to have started six months prior and was not present when the Veteran was previously seen in December.  The examiner determined that the Veteran did not have characteristic prostrating attacks off migraine headache pain, but he did have non-migraine headache pain that occurred less than once every 2 months.  He was also noted to experience nausea associated with headaches.  Additionally, upon examination, the examiner noted: normal gait, Romberg test positive for unsteadiness; abnormal vertigo or nystagmus results when head is down, back, or looking towards light; and dizziness lasting for five seconds.  The examiner noted that, during dizzy spells, the Veteran could not operate heavy machinery or climb in high places at his current job.

In March 2015, the Veteran was afforded another examination.  He reported intermittent headaches; dizziness and vertigo; nausea; fatigue and sleepiness; and memory loss, including forgetting errands, names, and some experiences.  Upon examination, the examiner noted: a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing; normal judgement; routinely appropriate social interaction; always oriented to person, time, place, and situation; normal motor activity; normal visual spatial orientation; no neurobehavioral effects; ability to communicate by spoken and written language and to comprehend spoken and written language; and subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other relationships.  Neurological exam was normal except for unsteadiness and slight vertigo.  

With respect to subjective symptoms, the March 2015 examiner noted that his headaches and dizziness/vertigo were attributable to TBI.  The examiner stated that the Veteran did not experience characteristic prostrating attacks of migraine pain, but did experience sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran endorsed a spinning sensation when standing or moving, but he was still able to tie up his boat and drive home.  The examiner noted that dizziness and unsteadiness could potentially affect jobs requiring excellent balance, but noted that the Veteran seemed able to compensate adequately when fishing.  The Veteran reported that his fatigue started in 2005, but also reported that he started noticing his fatigue when he retired from the military at the age of 60.  Malaise was not reported.  The March 2015 examiner determined that the Veteran's current fatigue was unlikely due to the Veteran's TBI because it did not last more than a few days after each concussion and pointed to the Veteran's reports of being less active and bored after military retirement as factors that could contribute to a sense of fatigue.  Rather, he opined that fatigue was more likely related to normal aging.  The examiner also noted that it was unlikely that nausea is related to the TBI as it occurred independent of dizziness and vertigo; and the timeline of nausea was not consistent with the 1969 or 2005 concussions.  Indeed, the Veteran reported that his nausea started after a 1989 parachute jump.  

Having reviewed the record, the Board finds that the Veteran is entitled to an initial rating of 10 percent, but no greater, for residuals of TBI for the entire period on appeal; however, a rating in excess of 10 percent for the entire appeal period is not warranted.  With respect to additional separate evaluations, the Board finds that the Veteran is entitled to a noncompensable rating for headaches for the entire appeal period; but a rating in excess 10 percent for vertigo from August 15, 2013 is not warranted.  

The Board finds that the Veteran is competent and generally credible in his reports of physical and cognitive symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  

For the period prior to August 15, 2013, the Veteran's TBI residuals included a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing; occasional headaches; and photophobia.  The Board notes that the Veteran's judgment, social interaction, orientation, visual special orientation, neurobehavioral effects, communication, and consciousness were noted to be normal during this period and thus, these facets would receive an impairment level of "0."  Additionally, the Veteran does not meet a level of impairment beyond "0" for the facet of subjective symptoms as the record does not show that he has three or more subjective symptoms that interfere with work.  With respect to the facet of memory, attention, concentration, and executive functions, the Board notes the Veteran's reports of mild memory loss.  The Board acknowledges that the April 2011 examiner opined that the Veteran's memory loss was not attributable to TBI; however, the record contains an August 2011 statement by the Veteran in which he recalls that his private physicians determined that his migraines caused temporary memory loss.  Although the Veteran is typically not competent to testify to matters requiring medical expertise, he is competent to speak to the history of his migraine symptoms, to include determinations made by his physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Board finds that the Veteran's statement is further supplemented by a July 2008 private treatment record from W.H. wherein it was noted that the Veteran had a headache followed by aphasia and trouble recalling names.  Further, in a subsequent March 2015 examination, a VA examiner determined that migraines were associated with his TBI.  Consequently, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's memory loss symptoms meet an impairment level of "1" in the cognitive facet of memory, attention, concentration, and executive functions.  Under Diagnostic Code 8045, a level of impairment of "1" in any facet warrants a 10 percent rating.  

Finally, for the period after August 15, 2013, the Veteran's TBI residuals include a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing; occasional headaches; and dizziness/vertigo.  The lay and medical evidence of record shows that the Veteran's judgment, social interaction, orientation, visual special orientation, neurobehavioral effects, communication, and consciousness were normal during this period and thus, these facets would receive an impairment level of "0."  The Veteran does not meet a level of impairment beyond "0" for the facet of subjective symptoms as the record does not show that he has three or more subjective symptoms that interfere with work.  The record shows subjective symptoms of mild headaches, vertigo, tinnitus, sensitivity to light, and sensitivity to sound.  See August 2013 VA Examination; March 2015 VA Examination.  However, the Veteran's tinnitus has been service-connected since March 2010 and, as such, additional compensation for tinnitus would result in pyramiding.  38 C.F.R. § 4.14 (2016).  As such, the only remaining subjective symptoms are hypersensitivity to light and sound, headaches, and vertigo.  However, as further discussed below, assigning separate evaluations for headaches and vertigo would be more advantageous to the Veteran.  Consequently, the Veteran does not meet criteria for a level of impairment above "0" in the subjective symptoms facet.  Even assuming that the Veteran has three or more subjective symptoms, the record does not indicate that the subjective symptoms would result in mild or moderate interference with work, activities of daily living, or relationships because the only symptom that would impact his ability to work was vertigo, and even then, the Veteran reported that he was still able to partake in recreational activities and driving.  As such, the greatest level of impairment in any facet would be a "1," in the memory, attention, concentration, and executive functions facet. 

Additional Separate Evaluations - Subjective Symptoms - Migraines and Vertigo

The Board additionally notes that § 4.124a allows for additional separate evaluations for certain subjective symptoms.  Here, the Veteran's migraines could be separately evaluated under Diagnostic Code 8100 and vertigo could be separately evaluated under Diagnostic Code 6204.

With respect to headaches, the record contains evidence of complaints of headaches prior to the date of claim for service connection for TBI and, as such, the Board finds that the Veteran is entitled to a separate rating for headaches prior to the heretofore assigned August 15, 2013, effective date.  In consideration of according the Veteran the benefit of the doubt, since it is as likely as not that such headaches have been present since the date of claim, March 29, 2010, the Board recognizes that date as the effective date for any rating assigned.  Indeed, the Veteran reported headaches in service, and in April 2011, the Veteran reported moderate headaches that were aggravating, but not debilitating.  It was noted that the headaches occurred approximately six hours every other month and that he was able to carry out activities of daily living with the headaches.  Consequently, for the period from the date of claim, March 29, 2010, to the present, a noncompensable rating under Diagnostic Code 8100, which is assigned for less frequent attacks, would adequately capture the severity of the Veteran's migraine symptoms.  The Veteran does not meet the criteria for a compensable rating for the entire period on appeal as there is no evidence of characteristic prostrating attacks averaging one in two months for a period of several months.; rather, the Veteran was noted to have less frequent attacks.  

With respect to vertigo, dizziness was reported in July 2010; however, the Veteran was not endorsing current symptoms, but, rather, was describing a history of vertigo.  Significantly, the April 2011 examination was silent for any reports of vertigo and, indeed, the Veteran denied a history of dizziness or vertigo.  Therefore, the effective date of the initial rating for vertigo is distinguished from the above-assigned effective date for headaches.  The assignment of an effective date of August 15, 2013 for vertigo is proper because the Board cannot determine, objectively, whether symptoms of vertigo occurred prior to the August 2013 VA examination.  Consequently, the issue is appropriated described as whether the Veteran is entitled to an initial disability rating in excess of 10 percent for vertigo from August 15, 2013.  The Veteran does not meet the criteria for a rating in excess of 10 percent for vertigo as there is no objective evidence of occasional staggering gait in the record.  The Board acknowledges that during the August 2013 examination, the Veteran reported a staggering gait, however, upon a physical examination, the examiner determined that the Veteran had a normal gait.  See Layno v. Brown, 6 Vet. App. at 469-71.  In March 2015, the Veteran reported a spinning sensation when standing or moving, particularly when he steps on a fishing dock; however, he also reported that he was still able to tie up his boat and drive home.  Further, unsteadiness was noted upon examination, but the examiner also noted that the Veteran was able to compensate adequately for dizziness and unsteadiness when fishing.  There were no reports of falling or staggering gait.  As such, given that the Veteran was found to have been able to compensate adequately, the Board finds there is no evidence of occasional staggering, and substantial evidence against finding that there were such movements.  Consequently, entitlement to an increased rating in excess of 10 percent for vertigo is not warranted as there is no evidence of occasional staggering.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to August 15, 2013, entitlement to a 10 percent rating, but no higher, for residuals of TBI is granted.

For the period after August 15, 2013, entitlement to a rating in excess of 10 percent for residuals of TBI is denied.  

For the entire period on appeal, entitlement to a compensable disability rating for headaches is denied.  

For the period from August 15, 2013, entitlement to a disability rating in excess of 10 percent for vertigo is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


